UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
________________________________________

MICHAEL V.,

                              Plaintiff,

v.                                                           6:18-CV-0481
                                                             (GTS)
COMMISSIONER OF SOCIAL SECURITY,

                        Defendant.
________________________________________

APPEARANCES:                                                 OF COUNSEL:

MICHAEL V.
  Pro Se
225 Herkimer Road, #B33
Utica, New York 13502

SOCIAL SECURITY ADMINISTRATION                               PRASHANT TAMASKAR, ESQ.
OFFICE OF GENERAL COUNSEL–REGION II                          Special Assistant U.S. Attorney
  Counsel for the Defendant
26 Federal Plaza, Room 3904
New York, New York 10278

GLENN T. SUDDABY, Chief United States District Judge

                                    DECISION and ORDER

       Currently before the Court, in this action filed by Michael V. (“Plaintiff”) against the

Commissioner of Social Security (“Defendant” or “Commissioner”) pursuant to 42 U.S.C. §§

405(g) and 1383(c)(3), is Defendant’s motion for judgment on the pleadings pursuant to Fed. R.

Civ. P. 12(c). (Dkt. No. 22.) For the reasons set forth below, Defendant’s motion for judgment

on the pleadings is granted. The Commissioner’s decision denying Plaintiff disability benefits is

affirmed, and Plaintiff’s Complaint is dismissed.
I.     RELEVANT BACKGROUND

       A.      Factual Background

       Plaintiff was born in 1969, making him 43 years old on the alleged onset date, 45 years

old on the application filing date, and 48 years old on the date of the Administrative Law Judge’s

(“ALJ”) decision. Plaintiff reported having at least a high school education and two paralegal

degrees. Plaintiff had past work as a production manager, machine operator, bottle inspector,

and roof helper. In his application, Plaintiff alleged disability due to a right ankle fusion, right

knee arthritis, anxiety, depression, and left shoulder impairment.

       B.      Procedural History

       Plaintiff applied for Disability Insurance Benefits and Supplemental Security Income on

May 18, 2015, alleging a disability beginning May 30, 2012. Plaintiff’s application was initially

denied on September 28, 2015, after which he requested a hearing before an ALJ. Plaintiff

appeared at a video hearing on April 11, 2017, in Utica, New York, before ALJ Lisa B. Martin,

who presided over the hearing from Alexandria, Virginia. On September 19, 2017, the ALJ

issued a written decision finding that Plaintiff was not disabled under the Social Security Act.

(T. 11-21.) On February 23, 2018, the Appeals Council denied Plaintiff’s request for review,

making the ALJ’s decision the final decision of the Commissioner. (T. 1-5.)

       C.      The ALJ’s Decision

       Generally, in her decision, the ALJ made the following ten findings of fact and

conclusions of law. (T. 13-20.) First, the ALJ found that Plaintiff was insured for benefits under

the Social Security Act until December 31, 2016. (T. 13.) Second, the ALJ found that Plaintiff

has not engaged in substantial gainful activity since his alleged onset date. (Id.) Third, the ALJ


                                                   2
found that Plaintiff’s right ankle disorder with surgical correction and fusion, left shoulder

disorder status-post surgical correction, lumbar spine disorder, depression, and anxiety are severe

impairments. (Id.) Fourth, the ALJ found that Plaintiff’s severe impairments do not meet or

medically equal one of the listed impairments in 20 C.F.R. § 404, Subpart P, App. 1 (the

“Listings”). (T. 14-15.) Specifically, the ALJ considered Listings 1.00 (musculoskeletal system

disorders), 12.00 (adult mental disorders), 12.04 (affective disorders), and 12.06 (anxiety-related

disorders). (Id.) Fifth, the ALJ found that Plaintiff has the residual functional capacity (“RFC”)

to perform

               a full range of light work as defined in 20 CFR 404.1567(b) and
               416.967(b), except . . . [t]he claimant needs a position change
               opportunity as often as every 30 minutes for 1-2 minutes, is limited
               to 4 hours of standing and walking, the rest sitting without limit, in
               an 8 hour work day, cannot perform any ladders, ropes, or scaffolds
               climbing or crawling tasks, and is limited to occasional postural
               motions otherwise. He is limited to frequent, but not constant, upper
               left extremity reaching and handling tasks, and must not be exposed
               to any dangerous work hazards (unprotected heights and exposed
               moving machinery). He is limited to detailed, but not complex, work
               tasks not requiring a fast assembly quota pace, and limiting the
               claimant to occasional work interactions with coworkers, supervisors,
               and the public.

(T. 15-19.) Sixth, the ALJ found that Plaintiff is unable to perform any past relevant work. (T.

19.) Seventh, the ALJ found that Plaintiff was born in 1969, and was 43 years old, which is

defined as a younger individual (between ages 18 and 49), on the alleged disability onset date.

(Id.) Eighth, the ALJ found that Plaintiff has at least a high school education and is able to

communicate in English. (Id.) Ninth, the ALJ found that transferability of job skills is not

material to the determination of disability because using the Medical-Vocational Guidelines as a

framework supports a finding that the claimant is “not disabled,” whether or not Plaintiff has


                                                  3
transferable job skills. (Id.) Tenth, the ALJ found that, considering Plaintiff’s age, education,

work experience and residual function capacity, there are jobs that exist in significant numbers in

the national economy that he can perform, in particular plastic hospital product assembler and

inspector/hand packager. (T. 19-20.) The ALJ therefore concluded that Plaintiff is not disabled.

(T. 20.)

       D.      Defendant’s Motion for Judgment on the Pleadings

       Generally, Defendant makes four arguments in support of his motion for judgment on the

pleadings. (Dkt. No. 22, at 14-27 [Def.’s Mem. of Law].)

       First, Defendant argues that Plaintiff’s impairments were not of listing-level severity

pursuant to 20 C.F.R. Part 404, Subpart P, Appendix 1. (Id. at 16-19.) More specifically,

Defendant argues that Plaintiff’s physical impairments do not meet the 1.00 (Musculoskeletal)

Listings in the following respects: (a) with regard to Plaintiff’s right ankle fracture, the evidence

showed that he could ambulate effectively, (b) with regard to Plaintiff’s left shoulder impairment,

the Listing 1.02B requires impairment of both upper extremities, not just one, as is the case here,

and (c) with regard to Plaintiff’s lumbar spine impairment, Listing 1.04 requires imaging that

shows effect on a nerve root, which was not present here. (Id.) In addition, Defendant argues

that, with regard to Plaintiff’s depression and anxiety, Plaintiff did not “have at least marked

restriction in any ‘paragraph B’ criteria” because the ALJ found that Plaintiff had only a mild

limitation in understanding, remembering, or applying information, only a moderate limitation

with regard to concentrating, persisting, or maintaining pace, and only a mild limitation with

regard to adapting or managing himself. (Id.) Moreover, Plaintiff did not meet the “Paragraph

C” criteria because his functional independence and the conservative treatment he has received


                                                  4
do not suggest marginal adjustment abilities. (Id.)

       Second, Defendant argues that the RFC finding is supported by substantial evidence. (Id.

at 20-25.) More specifically, Defendant argues that the ALJ appropriately considered and gave

great weight to consultative examiner Elke Lorensen, M.D.’s assessment, which provided the

only physical assessment in Plaintiff’s file. (Id.) Defendant argues that Dr. Lorensen’s clinical

findings, objective findings, the degree of Plaintiff’s treatment, Plaintiff’s reported activities, and

Dr. Lorensen’s opinion that Plaintiff had “moderate restrictions standing and ambulating,

presumably secondary to right ankle pain” and “moderate restrictions . . . lifting,” are reasonably

accounted for in the light RFC because (a) it limited Plaintiff to only four hours of standing and

walking and allowed him to change positions every thirty minutes, (b) the lifting and carrying

requirements of light work are reasonably consistent with the moderate lifting restrictions, (c) it

limited Plaintiff to occasional postural motions and prohibited any ladders, ropes, or scaffolds

climbing or crawling tasks, (d) it limited Plaintiff to frequent but not constant left upper

extremity reaching and handling tasks, and (e) it restricted Plaintiff from exposure to dangerous

work hazards. (Id.) Moreover, Defendant argues that the RFC restriction to “detailed, but not

complex, work tasks not requiring a fast assembly quota pace” based on Plaintiff’s depression,

anxiety, pain, and medication side effects, is consistent with Plaintiff’s reported daily activities

and the medical opinions of consultative examiner Jacqueline Santoro, Ph.D., and state agency

medical consultant S. Juriga, Ph.D. (Id.) Finally, Defendant argues that the RFC limitation to

occasional work interactions with the public, co-workers, and supervisors is consistent with Dr.

Santoro’s assessment that “[m]oderate difficulties were noted in relating adequately with others,”

and with Dr. Juriga’s assessment that Plaintiff could do “low contact work” with moderate


                                                   5
limitations in social function. (Id.)

        Third, Defendant argues that substantial evidence supports the ALJ’s Step Five finding.

(Id. at 25-26.) More specifically, Defendant argues that the vocational expert’s testimony was

based on a hypothetical question matching Plaintiff’s vocational factors and the ALJ’s RFC

finding. (Id.) In addition, Defendant argues that, although the ALJ misstated the vocational

expert’s testimony as to the number of jobs in the national economy, this does not warrant

remand because the ALJ would nevertheless have found that the numbers actually given by the

vocational expert constituted a significant number of jobs. (Id.)

        Fourth, Defendant argues that the ALJ properly developed the record and rendered a

determination on Plaintiff’s case. (Id. at 26-27.) During the hearing, Plaintiff did not report

missing any records and stated he was continuing to treat at the Syracuse VA Hospital; after the

hearing, the ALJ obtained updated Syracuse VA records, which covered treatment through May

2017. (Id.) As a result, the ALJ had adequate evidence to make a determination as to disability.

(Id.)

        To date, Plaintiff has not filed a brief in this matter.1

II.     APPLICABLE LEGAL STANDARDS

        A.      Standard of Review

        A court reviewing a denial of disability benefits may not determine de novo whether an

individual is disabled. 42 U.S.C. § 405(g); Wagner v. Sec’y of Health & Human Servs., 906 F.2d


        1
                 The Court notes that Plaintiff’s brief was due on January 11, 2019. (Text Notice
dated Nov. 27, 2018.) In light of Plaintiff’s pro se status, the Court granted Plaintiff one last
opportunity to file a brief no later than June 21, 2019, and specifically informed Plaintiff that
failure to file a brief by that date would result in a decision on his appeal without further delay.
(Dkt. No. 23 [Text Order filed May 17, 2019].)

                                                    6
856, 860 (2d Cir. 1990). Rather, the Commissioner’s determination will be reversed only if the

correct legal standards were not applied, or it was not supported by substantial evidence. See

Johnson v. Bowen, 817 F.2d 983, 986 (2d Cir. 1987) (“Where there is a reasonable basis for

doubt whether the ALJ applied correct legal principles, application of the substantial evidence

standard to uphold a finding of no disability creates an unacceptable risk that a claimant will be

deprived of the right to have her disability determination made according to the correct legal

principles.”); accord Grey v. Heckler, 721 F.2d 41, 46 (2d Cir. 1983), Marcus v. Califano, 615

F.2d 23, 27 (2d Cir. 1979). “Substantial evidence” is evidence that amounts to “more than a

mere scintilla,” and has been defined as “such relevant evidence as a reasonable mind might

accept as adequate to support a conclusion.” Richardson v. Perales, 402 U.S. 389, 401 (1971).

Where evidence is deemed susceptible to more than one rational interpretation, the

Commissioner's conclusion must be upheld. Rutherford v. Schweiker, 685 F.2d 60, 62 (2d Cir.

1982).

         “To determine on appeal whether the ALJ’s findings are supported by substantial

evidence, a reviewing court considers the whole record, examining evidence from both sides,

because an analysis of the substantiality of the evidence must also include that which detracts

from its weight.” Williams v. Bowen, 859 F.2d 255, 258 (2d Cir. 1988). If supported by

substantial evidence, the Commissioner’s finding must be sustained “even where substantial

evidence may support the plaintiff's position and despite that the court’s independent analysis of

the evidence may differ from the [Commissioner's].” Rosado v. Sullivan, 805 F. Supp. 147, 153

(S.D.N.Y. 1992). In other words, this Court must afford the Commissioner’s determination

considerable deference, and may not substitute “its own judgment for that of the


                                                 7
[Commissioner], even if it might justifiably have reached a different result upon a de novo

review.” Valente v. Sec'y of Health & Human Servs., 733 F.2d 1037, 1041 (2d Cir. 1984).

       B.      Standard to Determine Disability

       The Commissioner has established a five-step evaluation process to determine whether an

individual is disabled as defined by the Social Security Act. 20 C.F.R. §§ 404.1520, 416.920.

The Supreme Court has recognized the validity of this sequential evaluation process. Bowen v.

Yuckert, 482 U.S. 137, 140-42 (1987). The five-step process is as follows:

               First, the [Commissioner] considers whether the claimant is currently
               engaged in substantial gainful activity.         If he is not, the
               [Commissioner] next considers whether the claimant has a “severe
               impairment” which significantly limits his physical or mental ability
               to do basic work activities. If the claimant suffers such an
               impairment, the third inquiry is whether, based solely on medical
               evidence, the claimant has an impairment which is listed in Appendix
               1 of the regulations. If the claimant has such an impairment, the
               [Commissioner] will consider him disabled without considering
               vocational factors such as age, education, and work experience; the
               [Commissioner] presumes that a claimant who is afflicted with a
               “listed” impairment is unable to perform substantial gainful activity.
               Assuming the claimant does not have a listed impairment, the fourth
               inquiry is whether, despite the claimant's severe impairment, he has
               the residual functional capacity to perform his past work. Finally, if
               the claimant is unable to perform his past work, the [Commissioner]
               then determines whether there is other work which the claimant could
               perform. Under the cases previously discussed, the claimant bears the
               burden of the proof as to the first four steps, while the
               [Commissioner] must prove the final one.

Berry v. Schweiker, 675 F.2d 464, 467 (2d Cir. 1982); accord McIntyre v. Colvin, 758 F.3d 146,

150 (2d Cir. 2014). “If at any step a finding of disability or non-disability can be made, the SSA

will not review the claim further.” Barnhart v. Thompson, 540 U.S. 20, 24 (2003).




                                                 8
III.   ANALYSIS

       A.      Whether the ALJ’s Decision That Plaintiff’s Impairments Did Not Meet or
               Equal a Listing Is Supported by Substantial Evidence

       After careful consideration, the Court answers this question in the affirmative for the

reasons stated in Defendant’s memorandum of law. (Dkt. No. 22, at 16-19 [Def.’s Mem. of

Law].) To those reasons, the Court adds the following analysis.2

       “Plaintiff has the burden of proof at step three to show that her impairments meet or

medically equal a Listing.” Rockwood v. Astrue, 614 F. Supp. 2d 252, 272 (N.D.N.Y. 2009)

(Mordue, C.J.) (citing Naegele v. Barnhart, 433 F. Supp. 2d 319, 324 [W.D.N.Y. 2006]). “To

meet a Listing, Plaintiff must show that her medically determinable impairment satisfies all of

the specified criteria in a Listing.” Rockwood, 614 F. Supp. 2d at 272 (citing 20 C.F.R. §

404.1525[d]). “If a claimant’s impairment ‘manifests only some of those criteria, no matter how

severely,’ such impairment does not qualify.” Rockwood, 614 F. Supp. 2d at 272 (quoting

Sullivan v. Zebley, 493 U.S. 521, 530 [1990]). Additionally, a court may be able to uphold an

ALJ’s finding that a claimant does not meet a Listing even where the decision lacks an express

rationale for that finding if the determination is supported by substantial evidence. Rockwood,

614 F. Supp. 2d at 273 (citing Berry v. Schweiker, 675 F.2d 464, 468 [2d Cir. 1982]).

       For the reasons set forth in Defendant’s memorandum of law, the ALJ’s decision that



       2
                 On January 18, 2017, the Social Security Administration ("SSA") published a
final rule that changed the protocol for evaluating medical opinion evidence. See Revisions to
Rules Regarding the Evaluation of Medical Opinion Evidence, 82 Fed. Reg. 5844 (Jan. 18, 2017)
(codified at 20 C.F.R. §§ 404 & 416). Those new regulations apply only to claims filed with the
SSA on or after March 27, 2017. Because Plaintiff's claim was filed prior to that date, to the
extent that the regulations are cited, the Court refers to versions of the regulations that were in
effect prior to March 27, 2017.

                                                 9
Plaintiff’s impairments were not of listing-level severity, is supported by substantial evidence

and is free of material legal error. (Dkt. No. 22, at 16-19.)

       B.      Whether the ALJ’s RFC Determination Is Supported by Substantial
               Evidence

       After careful consideration, the Court answers this question in the affirmative for the

reasons stated in Defendant’s memorandum of law. (Dkt. No. 22, at 20-25 [Def.’s Mem. of

Law].) To those reasons, the Court adds the following analysis.

       In general, the plaintiff bears the burden of showing a disability. See Cage v. Comm’r of

Soc. Sec., 692 F.3d 118, 123 (2d Cir. 2012) (“As a general matter, ‘[t]he claimant bears the

burden of proving that she suffers from a disability.’”) (quoting Swainbank v. Astrue, 356 F.

App’x. 545, 547 [2d Cir. 2009)]).

       In assessing a plaintiff’s RFC, an ALJ is entitled to rely on opinions from both examining

and non-examining State agency medical consultants because these consultants are qualified

experts in the field of social security disability. 20 C.F.R. §§ 404.1512(b)(1)(vi), 404.1513(c),

404.1527(e); see also Frey ex rel. A.O. v. Astrue, 485 F. App’x 484, 487 (2d Cir. 2012)

(summary order) (“The report of a State agency medical consultant constitutes expert opinion

evidence which can be given weight if supported by medical evidence in the record.”); Little v.

Colvin, 14-CV-0063, 2015 WL 1399586, at *9 (N.D.N.Y. Mar. 26, 2015) (D’Agostino, J.)

(“State agency physicians are qualified as experts in the evaluation of medical issues in disability

claims. As such, their opinions may constitute substantial evidence if they are consistent with the

record as a whole.”) (internal quotation marks omitted).

       In general, “the weight assigned to a nonexamining source’s opinions ‘depends on the



                                                 10
degree to which they provide supporting explanations for their opinions.’” Nieves v. Astrue, 08-

CV-0311, 2009 WL 2601237, at *4 (N.D.N.Y. Aug 20, 2009) (Sharpe, J.) (quoting 20 C.F.R. §

416.927[d][3]); see also Henry v. Astrue, 32 F. Supp. 3d 170, 187-88 (N.D.N.Y. 2012) (Kahn, J.)

(finding that the ALJ’s consideration of the treatment evidence, along with the State Agency

medical consultant’s opinion, amounted to “such relevant evidence as a reasonable mind might

accept as adequate to support a conclusion”).

       The RFC’s physical limitations are supported by the medical opinion of Dr. Lorensen,

medical records, and Plaintiff’s reports that, inter alia, he (a) could ambulate without an assistive

device, (b) regularly exercised on an elliptical machine, and (c) engaged in other activities like

dressing, bathing, cooking, mopping, doing laundry, making the bed, cleaning, dusting, and

caring for his wife.3 Similarly, the opinions of Dr. Santoro and Dr. Juriga, medical records, and

Plaintiff’s reported activities (including caring for his wife; attending college as a full-time

student and obtaining an Associate’s degree; looking for work; traveling independently; regularly

going to the library, church, and the grocery store; making meals; cleaning; managing finances;

and regularly exercising) support the ALJ’s RFC restriction to “detailed, but not complex, work

tasks not requiring a fast assembly quota pace.” Moreover, the RFC limitation to occasional



       3
                 Courts have held that “moderate” lifting or carrying limitations are consistent with
RFC limitations to light work. See Gurney v. Colvin, 14-CV-688S, 2016 WL 805405, at *3
(W.D.N.Y. Mar. 2, 2016) (finding no error in an RFC for light work where a source opined
moderate limitations in the abilities to perform repetitive heavy lifting, bending, reaching,
pushing, pulling, or carrying) (collecting cases making similar findings); James v. Astrue, 09-
CV-0424, 2010 WL 5536338, at *6 (N.D.N.Y. May 7, 2010) (Bianchini, M.J.) (finding the
ALJ’s conclusion that plaintiff could lift 20 pounds occasionally and 10 pounds frequently was
inconsistent with the consultative examiner’s “moderate-to-severe” limitation in lifting and
carrying, noting however that a moderate limitation “would not necessarily be incompatible with
the ability to perform light work”).

                                                  11
work interactions with the public, co-workers, and supervisors is consistent with the medical

opinion of Dr. Santoro and Dr. Juriga, the medical records, and Plaintiff’s self reports that he

regularly went to the library, church, and the grocery store.

       The ALJ appropriately gave great weight to the opinions of Dr. Lorensen, Dr. Santoro,

and Dr. Juriga. (T. 17-18.) The ALJ noted that Dr. Lorensen’s opinion “is supported by the

nature and degree of his clinical findings, and is consistent with other objective findings of

record, the nature and degree of [Plaintiff’s] treatment, and [Plaintiff’s] reported daily activities.”

(T. 17.) Moreover, the ALJ determined that Dr. Santoro’s opinion “is supported by the nature of

her clinical findings, [Plaintiff’s] reported symptoms, and the nature and degree of his

treatment.” (T. 18.) Finally, the ALJ noted that the opinion of Dr. Juriga “is consistent with the

nature of [Plaintiff’s] reported anxiety and panic attacks, his treatment, and the objective findings

of record.” (T. 18.)

       The ALJ also evaluated Plaintiff’s symptoms and found that his statements concerning

the intensity, persistence, and limiting effects of those reported symptoms were not entirely

consistent with the medical and other evidence, citing specifically to the reasons why Plaintiff

ceased working, his ability to obtain two paralegal degrees since the accident that precipitated his

alleged disability, his other daily activities, the objective medical evidence, and his treatment

history. (T. 16-18.)4 The Court finds that this analysis is sufficient to satisfy the regulatory


       4
                 In determining whether a claimant is disabled, the ALJ must make an evaluation
of the plaintiff’s symptoms under the guidance of SSR 16-3p, and must provide specific reasons
for the determination. Cichocki v. Astrue, 534 F. App’x 71, 76 (2d Cir. 2013). However, the
failure to specifically reference a particular relevant factor does not undermine the ALJ’s
assessment as long as there is substantial evidence supporting the determination. Cichocki, 534 F.
App’x at 76.; see also Del Carmen Fernandez v. Berryhill, 18-CV-0326, 2019 WL 667743, at

                                                  12
standards and is supported by substantial evidence.

       For all of the above reasons, the Court finds that the ALJ’s RFC finding, based on her

weighing of the opinion and other evidence, is consistent with the applicable legal standards and

supported by substantial evidence. Remand is therefore not warranted on this basis.

       C.      Whether the ALJ’s Step Five Finding Is Supported by Substantial Evidence

       After careful consideration, the Court answers this question in the affirmative for the

reasons stated in Defendant’s memorandum of law. (Dkt. No. 22, at 25-26 [Def.’s Mem. of

Law].) To those reasons, the Court adds the following analysis.

       Although a claimant has the general burden to prove he has a disability under the

definitions of the Social Security Act, the burden shifts to the Commissioner at Step Five “‘to

show there is other work that [the claimant] can perform.’” McIntyre v. Colvin, 758 F.3d 146,

150 (2d Cir. 2014) (quoting Brault v. Soc. Sec. Admin., 683 F.3d 443, 445 [2d Cir. 2012]).

       “An ALJ may rely on a vocational expert’s testimony regarding a hypothetical as long as

‘there is substantial record evidence to support the assumption[s] upon which the vocational

expert based his opinion’ [] and [the hypothetical] accurately reflect[s] the limitations and

capabilities of the claimant involved.” McIntyre, 758 F.3d at 151 (quoting Dumas v. Schweiker,

712 F.2d 1545, 1553-54 [2d Cir. 1983], and citing Aubeuf v. Schweiker, 649 F.2d 107, 114 [2d

Cir. 1981]).

       “The ‘proper use of vocational testimony presupposes both an accurate assessment of the



*11 (citing Rousey v. Comm'r of Soc. Sec., 285 F. Supp. 3d 723, 744 [S.D.N.Y. 2018]).
“[R]emand is not required where ‘the evidence of record allows the court to glean the rationale of
an ALJ’s decision.’” Cichocki, 534 F. App’x at 76 (quoting Mongeur v. Heckler, 722 F.2d 1033,
1040 [2d Cir. 1983]).

                                                 13
claimant’s physical and vocational capabilities, and a consistent use of that profile by the

vocational expert in determining which jobs the claimant may still perform.’” Pardee v. Astrue,

631 F. Supp. 2d 200, 211 (N.D.N.Y. 2009) (quoting Lugo v. Chater, 932 F. Supp. 497, 503

[S.D.N.Y. 1996]). There also “must be ‘substantial evidence to support the assumption upon

which the vocational expert based his opinion.’” Pardee, 631 F. Supp. 2d at 212 (quoting

Dumas, 712 F.2d at 1554). “If a hypothetical question does not include all of a claimant’s

impairments, limitations, and restrictions, or is otherwise inadequate, a vocational expert’s

response cannot constitute substantial evidence to support a conclusion of no disability.” Pardee,

631 F. Supp. 2d at 211 (citing Melligan v. Chater, 94-CV-944S, 1996 WL 1015417, at *8

[W.D.N.Y. Nov. 14, 1996]).

       Here, the vocational expert, Jeanne Veal, testified that, given Plaintiff’s age, education,

work experience and RFC, there are jobs that exist in significant numbers in the national

economy that he can perform. (T. 52-53.) However the ALJ misstated Ms. Veal’s testimony as

to the number of jobs in the national economy.5

       “‘Courts have generally held that what constitutes a ‘significant number’ is fairly

minimal.’” Rosa v. Colvin, 12-CV-0170, 2013 WL 1292145, at *9 (N.D.N.Y. Mar. 27, 2015)

(Kahn, J.) (quoting Fox v. Comm’r of Soc. Sec., 02-CV-1160, 2009 WL 367628, at *3 [N.D.N.Y.

Feb. 13, 2009] [Scullin, J.]); see also Hamilton v. Comm’r of Soc. Sec., 105 F. Supp. 3d 223,

229-31 (N.D.N.Y. 2015) (Suddaby, J.) (collecting cases in which the specific number of



       5
                Ms. Veal testified that there would be approximately 59,000 jobs in the economy
as a plastic hospital assembler and 84,400 jobs in th economy as an inspector/hand packager due
to the RFC’s restriction limiting Plaintiff to no more than four hours of combined standing and
walking. (Compare T. 20, with T. 52-53.)

                                                  14
occupations in the regional and national economy provided by the vocational experts were or

were not held to be a ‘significant number’).

       Because the 143,000 total representative jobs existing in the national economy that Ms.

Veal testified would be available to Plaintiff constitutes a significant number of jobs, the Court

finds that the ALJ’s misstatement of Ms. Veal’s testimony regarding the number of jobs in the

national economy was harmless error.6 Additionally, because the Court finds no other error in

the ALJ’s Step Five determination, there is no basis for remand.

       The Court therefore finds that the Step Five finding is supported by substantial evidence,

and remand is not warranted on this basis.

       D.      Whether the ALJ Properly Developed the Record and Rendered a
               Determination on Plaintiff’s Case

       After careful consideration, the Court answers this question in the affirmative for the

reasons stated in Defendant’s memorandum of law. (Dkt. No. 22, at 26-27 [Def.’s Mem. of

Law].) To those reasons, the Court adds the following analysis.

       “When a claimant properly waives his right to counsel and proceeds pro se, the ALJ’s

duties are ‘heightened,’” such that “[t]he ALJ must ‘adequately protect a pro se claimant’s rights

by ensuring that all of the relevant facts are sufficiently developed and considered’ and by

‘scrupulously and conscientiously probing into, inquiring of, and exploring for all the relevant



       6
               See Thompson v. Comm’r of Soc. Sec., 10-CV-1085, 2011 WL 5080239, at *13
(N.D.N.Y. Aug. 18, 2011) (Baxter, M.J.) (noting that the harmless error standard is applied to
Social Security actions in appropriate circumstances) (citing Johnson v. Bowen, 817 F.2d 983,
986 [2d Cir. 1987]; Jones v. Barnhart, 02-CV-0791, 2003 WL 941722, at *10 [S.D.N.Y. Mar. 7,
2003]; Seltzer v. Comm’r of Soc. Sec., 07-CV-0235, 2007 WL 4561120, at *10 [S.D.N.Y. Sept.
26, 1995]).

                                                 15
facts.’” Moran v. Astrue, 569 F.3d 108, 112 (2d Cir. 2009) (quoting Cruz v. Sullivan, 912 F.2d

8, 11 [2d Cir. 1990]). “And when a claimant appears pro se and is otherwise impaired, we must

‘make a searching investigation of the record to make certain that the claimant’s rights have been

adequately protected.’” Moran, 569 F.3d at 112.

          Plaintiff testified that he was continuing to receive all his medical treatment through the

VA hospital. (T. 32-33.) After the hearing, the ALJ obtained updated VA medical records that

covered treatment through May 2017. (T. 768.) The ALJ also obtained consultative

examinations and opinions, and there is no indication that any relevant evidence was not

introduced into the record. As a result, the Court finds that the ALJ properly developed the

record.

          ACCORDINGLY, it is

          ORDERED that Defendant’s motion for judgment on the pleadings (Dkt. No. 22) is

GRANTED; and it is further

          ORDERED that the Commissioner’s decision denying Plaintiff disability benefits is

AFFIRMED; and it is further

          ORDERED that Plaintiff’s Complaint (Dkt. No. 1) is DISMISSED.

Dated: September 10, 2019
       Syracuse, New York




                                                   16
